Citation Nr: 0944559	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, 
for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2000 to 
November 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Because the evidence of record is not sufficiently developed 
to ensure effective appellate review, the claim must be 
remanded.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, a 20 percent 
rating is warranted for dislocation; or non-union of the 
clavicle with loose movement.  A 10 percent rating is 
warranted for non-union of the clavicle without loose 
movement or malunion of the clavicle. 

The Veteran underwent a VA examination in August 2008.  Upon 
physical examination, the examiner found that the Veteran had 
a range of motion as follows: internal rotation 45 degrees; 
external rotation 90 degrees; forward flexion 150 degrees; 
and abduction 130 degrees.  The Veteran was noted to have 
weakness after repetition.  The examiner diagnosed left 
shoulder internal derangement with instability.

In the schedular evaluation of service-connected disorders, 
only those factors as enumerated in the rating criteria are 
to be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Here, under 38 C.F.R. §4.71a, Diagnostic Code 5203, a 20 
percent evaluation may be assigned to a service-connected 
clavicle or scapula impairment, based upon whether "loose 
movement" is present in a non-union of the joint.  

The August 2008 examination report does not indicate whether 
subluxation as noted is accompanied by such "loose 
movement."  The claims file will therefore be returned to 
the August 2008 examiner for clarification of this question.  
See 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).  

Accordingly, the appeal is REMANDED for the following:

1.  The RO/AMC will return the claims 
folder to the examiner who conducted the 
August 2008 examination.  The examiner 
will clarify whether the report of 
subluxation, or any other movement of 
the left shoulder, is characterized by 
"loose movement."  If the August 2008 
examiner is no longer available or if 
otherwise indicated, the RO/AMC will 
afford the Veteran a new VA rating 
examination.  In the event that the 
examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2. 

2.  Following completion of the 
development directed above, the RO/AMC 
will readjudicate the claim.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


